Bartley, C. J.
This is a motion for leave to file a petition, in error, to reverse the judgment of the Superior Court of Cincinnati, in general term, rendered in March, 1857, affirming the judgment of the Superior Court at spoecial term, held by Bellamy Storer, one of the judges of said court. The question presented, is that of the constitutionality of the tenth section of the tax law of April 13, 1852, decided by this court in the case of the Exchange Bank of Columbus v. Hines, 3 Ohio St. 1, which, as it appears, the Superior Court followed. We are now asked to review and ovei’rule this decision, and reverse the judgment of the court below.
*We are fully satisfied with the correctness of the decision in the case of the Exchange Bank of Columbus v. Hines, and feel no disposition to disturb it.

Motion overruled.

Swan, Brinkerhoee, Bowen, and Scott, JJ., concurred.